768 N.W.2d 319 (2009)
In re Alexander MITCHELL, Nathan Mitchell, and Nicholas Mitchell, Minors.
Department of Human Services, Petitioner-Appellee,
v.
William Mitchell, Respondent-Appellant.
Docket No. 139114. COA No. 286895.
Supreme Court of Michigan.
July 28, 2009.

Order
On order of the Court, the application for leave to appeal the March 24, 2009 judgment of the Court of Appeals is considered. We DIRECT the Clinton County Prosecuting Attorney to answer the application for leave to appeal within 28 days of the date of this order.
The application for leave to appeal remains pending.